Citation Nr: 1142714	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In connection with his appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in December 2010; a transcript of the hearing is associated with the claims file.
  
The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In a December 2010 hearing before the Board, the Veteran reported that he had received post-service treatment for his claimed disorders from multiple sources, including an employer, a private physician, and a VA medical center.  With the exception of VA outpatient medical treatment records dated from June 2009 to September 2009, there is no post-service medical evidence currently associated with the claims file.  As such, following the December 2010 hearing, the Board left the record open to allow the Veteran to submit additional evidence.  In January 2011, he submitted authorization and consent to release information forms to allow VA to make an attempt to obtain medical evidence relating to all the claims on appeal from a private hospital and a VA medical center.  There is no evidence of record that any attempts have been made to obtain records from these sources, despite the submission of these authorization forms.  Accordingly, an attempt must be made to obtain these records.  See 38 C.F.R. § 3.159(c) (2011).

The Board further notes that the Veteran testified at his Board hearing that he was placed on profile for his feet during basic training.  Therefore, on remand, the Veteran's service personnel records should be obtained.  

After obtaining all identified treatment records and the Veteran's service personnel records, the agency of original jurisdiction (AOJ) should conduct any additionally indicated development, to include affording the Veteran any VA examinations and/or opinions, deemed necessary for the adjudication of his claims. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's service personnel records.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hypertension, a back disorder, and/or a bilateral foot disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include the private and VA medical records identified by the Veteran in the authorization and consent forms he submitted in January 2011.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, the AOJ should conduct any additionally indicated development, to include affording the Veteran any VA examinations and/or opinions, deemed necessary for the adjudication of his claims. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

